Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 23 February 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In claim 1, the phrase “a connection between the at least one firing-pin holder and the at least one firing pin in a non-stressed state of the at least one spring”. 
Examiner has carefully reviewed the disclosure and found no evidence of the spring being non-stressed when the firing pin holder and the firing pin are connected.
There is evidence that the spring is non-stressed after the connection has been released.  This evidence is found in paragraph 0013 “The freeing action gives rise to the spring being relieved of stressing” and this same evidence can also be found in paragraph 0023.  This post connection non-stressed state is shown in figure 3.  Examiner notes that the connected state (not illustrated) would not have the firing pin in the same position as figure 3, because the ball detent recesses in the firing pin in figure 3 are beyond where the balls could be therein.  Therefore, in the connected state, when the balls (2) are in the ball detent recesses in the firing pin, the spring must be pulled back somewhat, and thus would be somewhat stressed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claims 1-4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, as set forth above.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
In claim 1, “a connection between the at least one firing-pin holder and the at least one firing pin in a non-stressed state of the at least one spring”. 
Since this is considered to be new matter, Applicant should be careful when illustrating, such that no new matter is entered.  Even if this phrase is amended, it is possible a new drawing could be required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

As currently claimed, no prior art rejections can be made.  Examiner withholds an indication of allowable subject matter, since it is possible that amending the claims to correct the new matter situation above might lead to prior art rejections.

Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection.
Applicant has overcome the objection to the drawings, but a new drawing objection has arisen.
Applicant has overcome the 35 USC 102 rejection by Benjamin.
Made of record but not relied on are several patents showing pertinent cable cutting devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724